DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 1-9 and 13-21 in the reply filed on 05/20/2021 is acknowledged.
Applicant’s amendment of claims 10. 11, and 22 in the reply filed on 05/20/2021 is acknowledged.
Applicant’s addition of new claims 23-36 in the reply filed on 05/20/2021 is acknowledged.
Claims 10-13 and 22-36 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 10-13 and 22-36  are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 10, Wang et al., US 2013/0200363 discloses all limitations of claim 10 except for that “the alignment mark is in a same layer as the first source electrode and the first drain electrode”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 22, Wang discloses all limitations of claim 22 except for that “the alignment mark is formed in a same layer and in a same patterning process as the first source electrode layer and the first drain electrode.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893